Citation Nr: 0428224	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome of the left knee.

2.  Entitlement to service connection for thrombophlebitis of 
the left leg.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure or an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971 and from January to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1998 and March 2000 rating decisions 
of the Regional Office (RO).  The December 1998 rating 
decision denied the veteran's claim for service connection 
for peripheral neuropathy.  The March 2000 rating action 
denied service connection for retropatellar pain syndrome of 
the left knee and for thrombophlebitis.

This case was previously before the Board in March 2003, at 
which time it was remanded for additional development of the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its March 2003 remand, the Board requested that the RO 
obtain all service medical records from the veteran's period 
of service in 1991.  Although the RO attempted to comply, and 
sought the information concerning the veteran's service from 
the National Personnel Records Center in April 2003, the 
record does not establish that an appropriate response was 
received.  In this regard, the period of service from January 
to June 1991 was not referenced in the information submitted 
by the National Personnel Records Center in May 2003.  While 
some service medical records from that period of service have 
been associated with the claims folder, it is not clear that 
all such records have been obtained.  

With respect to the claim for service connection for 
retropatellar pain syndrome of the left knee, the Board 
observes that the veteran was to be afforded an examination 
of the left knee, and the examiner was to provide an opinion 
as to whether any current left knee disability was related to 
service, to include the symptoms the veteran manifested in 
service.  While the examination was conducted in June 2004, 
the Board points out that the requested opinion was not 
furnished.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

The veteran also asserts that service connection is warranted 
for thrombophlebitis.  In a June 2001 statement, B.J. Kulper, 
M.D., the veteran's private physician opined that it was 
possible that the thrombophlebitis of the veteran's left leg 
could be attributable to retropatellar pain syndrome that 
resulted from the in-service left knee injury.  The Board 
recognizes that a VA physician, following an examination in 
August 2001, essentially concurred with Dr. Kulper.  Pursuant 
to the Board's request, the veteran was afforded a vascular 
examination by the VA in June 2004.  Following the 
examination, the examiner commented that the swelling of the 
left lower extremity following the injury in 1991 was 
attributed to an orthopedic injury, and that the veteran was 
not treated for vascular disease.  He added, however, that he 
would like more information concerning the veteran's clinical 
status following the knee injury to attribute a deep venous 
thrombosis at that time or the possibility of it causing some 
underlying vein injury that lead to a deep venous thrombosis.  
Unless additional service medical records are received, there 
is no additional information pertaining to this injury.  

Finally, the Board notes that the supplemental statement of 
the case issued in August 2004 did not address the veteran's 
claim for service connection for peripheral neuropathy.  In 
this regard, the Board observes that additional evidence 
pertaining to this claim was received following the March 
2003 remand.  Under these circumstances, a supplemental 
statement of the case was required.  See 38 C.F.R. § 19.31 
(2003).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should again contact the 
National Personnel Records Center and 
request all service medical records from 
the veteran's period of service from 
January to June 1991.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his left leg 
thrombophlebitis and left knee 
retropatellar pain syndrome.  All 
necessary tests should be performed.  The 
examiner is requested to furnish an 
opinion concerning whether it is at least 
as likely as not that any current left 
leg thrombophlebitis and/or left knee 
retropatellar pain syndrome are related 
to service.  In addition, the examiner 
should state whether the left knee injury 
in 1991 resulted in any vascular disease 
and/or current left knee retropatellar 
pain syndrome.  The rationale for all 
opinions expressed should be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

3.  If additional service medical records 
concerning the veteran's left knee injury 
while on active duty in 1991 are 
received, the claims folder should be 
referred to the examiner who examined the 
veteran in June 2004 for clarification of 
his opinion as to the etiology of the 
disabilities of the left leg at issue.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  If any benefit 
sought on appeal is not granted, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and the case should then be 
returned to the Board for further 
appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


